                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


MAHLON CONRAD HENDERSON,                              )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 17-CV-0284-CVE-FHM
                                                      )
NANCY A. BERRYHILL, Acting                            )
Commissioner of Social Security                       )
Administration,                                       )
                                                      )
                                                      )
                       Defendant.                     )


                                    OPINION AND ORDER

       Now before the Court is plaintiff’s motion for award of attorney fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412 (EAJA) (Dkt. # 28). Plaintiff requests $5,801.90 in attorney

fees pursuant to the EAJA. Id. at 1. Defendant filed a response in opposition to plaintiff’s motion

for EAJA fees (Dkt. # 29), arguing that her position was substantially justified.

       On May 19, 2017, plaintiff filed this case seeking judicial review of the decision of the

Commissioner of Social Security Administration (SSA) denying her claim for disability benefits.

Dkt. # 2. The matter was referred to a magistrate judge for a report and recommendation, and the

magistrate judge recommended that the Court reverse and remand the Commissioner’s decision for

further administrative proceedings. Dkt. # 23. The magistrate judge stated that, in assessing

plaintiff’s residual functional capacity (RFC), the administrative law judge (ALJ) failed to properly

address the opinions of plaintiff’s treating neurologist, Jeremy Salas, M.D., and consultative

psychologist, Nancy Barton, M.D., under the standards contained in the Commissioner’s regulations.

Id. Defendant objected to the report and recommendation (Dkt. # 24), and plaintiff responded to
defendant’s objection (Dkt. # 25).       The Court accepted the magistrate judge’s report and

recommendation, and reversed and remanded the case for further administrative proceedings. Dkt.

# 26.

        Under the EAJA, “a fee award is required if: (1) plaintiff is a ‘prevailing party’; (2) the

position of the United States was not ‘substantially justified’; and (3) there are no special

circumstances that make an award of fees unjust.” Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th

Cir. 2007). Defendant does not dispute that plaintiff is a prevailing party and does not assert that

there are any special circumstances that would make an award of fees unjust in this case. Dkt. # 29.

The only dispute here is whether defendant’s position was substantially justified. Id. Defendant

bears the burden of showing that her position was substantially justified by proving her case “had

a reasonable basis in law and in fact.” Hadden v. Bowen, 851 F.2d 1266, 1267 (10th Cir. 1988); see

also Hackett, 475 F.3d at 1172. In other words, defendant must show her position was “justified to

a degree that could satisfy a reasonable person.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

Defendant’s “position can be justified even though it is not correct.” Id. at 566 n.2.1

        Defendant argues that her position was substantially justified because “the Magistrate Judge

disregarded medical evidence of Plaintiff’s physical and mental functioning from Drs. Salas and

Barton and others the ALJ found that supported his decision in these regards.” Dkt. # 29, at 4.


1
        Defendant asserts that “it is not the facts or the ultimate merits of the case, but rather, the
        standard of review utilized that differs as between the court’s determination on the merits
        and its determination on the fee issue currently before it.” Dkt. # 29, at 8 (emphasis in
        original). The Supreme Court and Tenth Circuit cases clearly establish the applicable
        standard for determining the fee issue. Therefore, as an initial matter, the Court finds it
        unnecessary to consider whether to adopt defendant’s interpretation of that standard. In any
        case, defendant’s proposed standard contradicts Tenth Circuit precedent, which requires
        defendant to show that her case “had a reasonable basis in law and in fact.” Hadden, 851
        F.2d at 1267 (emphasis added).

                                                  2
Defendant then lists the medical evidence to which the ALJ cited in support of his RFC

determination. Moreover, defendant argues that the magistrate judge “disregarded Dr. Barton’s

psychological examination the ALJ obtained to assess Plaintiff’s mental functioning, specifically

Dr. Barton’s favorable mental functional findings . . . .” Id. at 6. There are two problems with

defendant’s argument. First, by arguing that the magistrate judge did not address certain evidence

relied on by the ALJ, defendant seems to misunderstand the magistrate judge’s role–and the Court’s

role–in conducting judicial review. It is not the role of the magistrate judge or the Court to reweigh

the evidence or substitute its judgment for that of the ALJ. Rather, the magistrate judge and the

Court each conducts an independent review of the record to determine whether the ALJ applied the

correct legal standard to the findings at issue. Here, the issues on judicial review were (1) whether

the ALJ applied the correct legal standard in finding that Dr. Salas’s medical opinions were entitled

to “some, but not controlling weight,” and (2) whether the ALJ gave “significant weight” to all of

Dr. Barton’s opinions. Those were the only opinions that the magistrate judge and the Court had

to address, because the ALJ’s treatment of the other medical opinions was not at issue. Therefore,

the Court does not find reasonable defendant’s position that the magistrate judge disregarded certain

evidence. The second problem with defendant’s argument is that it ignores the regulations’

requirements for evaluating medical opinions, as well as the Court’s discussion of those

requirements in its opinion and order (Dkt. # 26). The regulations’s clearly require the ALJ to

“evaluate every medical opinion [he or she] receive[s].” 20 C.F.R. § 404.1527(c). As noted in the

Court’s opinion and order, the ALJ cherry-picked the portions Drs. Salas’s and Barton’s opinions

that supported his findings, and discounted the portions of those opinions that did not support his

findings. Thus, defendant’s argument that the ALJ’s decision was sufficient because the ALJ cited


                                                  3
certain evidence that supported his RFC determination in no way justifies or explains the fact that

the ALJ discounted portions of Drs. Salas’s and Barton’s medical opinions without conducting the

analysis required under the regulations. Accordingly, the Court finds that defendant’s position was

not “justified to a degree that could satisfy a reasonable person.”

       Defendant also argues that her position was substantially justified because

“neuropsychologic[al] testing may help identify functional deficits and predict social and

psychologic prognosis.” Dkt. # 29, at 5-6. In its opinion and order, the Court explained that the ALJ

noted that Dr. Salas did not request a neuropsychological test. Based on this finding, the ALJ

concluded that Dr. Salas relied heavily on the subjective report of symptoms and limitations

provided by plaintiff. The Court noted that this was the ALJ’s sole explanation for assigning “some,

but not controlling weight” to Dr. Salas’s opinions. The Court noted that normal findings on

neurological examinations are not indicative of mental abilities; however, the Court explained that

“[e]ven if normal findings on neurological examinations were indicative of mental abilities (which

they are not), that would not justify the ALJ’s decision to discount the vast majority of Dr. Salas’

medical opinions without any reference to the requirements for weighing opinion evidence under

§ 404.1527(c) and Tenth Circuit precedent.” Dkt. # 26, at 10-11. Therefore, defendant’s position

that neuropsychological testing may help identify functional deficits and predict social and

psychological prognosis is irrelevant, because it has no bearing on the ALJ’s failure to apply the

proper legal standard in evaluating the doctors’ opinions. Accordingly, the Court finds that

defendant’s litigation position was not substantially justified.

       Finally, the Court found that certain justifications raised by defendant in her objection were

not included in the ALJ’s decision as justifications for the ALJ’s treatment of the doctors’ opinions.



                                                  4
Defendant argues that her position is substantially justified because “even if the ALJ did not use the

phrase ‘I find’ in connection with his conclusions . . ., the form of words should not obscure the

substance of what an ALJ actually did.” Dkt. # 29, at 6. The Court does not find that defendant’s

position is reasonable, however, because there is nothing in the ALJ’s decision to suggest that the

ALJ relied on these justifications in evaluating the doctors’ opinions. Moreover, defendant failed

to address the second half of the Court’s holding on this issue, which states that, “[i]n any case, even

if the ALJ were to have provided such arguments as justifications for the weight assigned to the

doctors’ opinions, such justifications would not satisfy the requirements for evaluating opinion

evidence under § 404.1527(c), especially because a treating source’s medical opinion generally

receives more weight than medical opinions from other sources. § 404.1527(c).” Dkt. # 26, at 12.

The regulations clearly provide that “[g]enerally, [the ALJ] give[s] more weight to medical opinions

from your treating sources, since these sources are likely to be the medical professionals most able

to provide a detailed, longitudinal picture of your medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical findings

alone or from reports of individual examinations, such as consultative examinations or brief

hospitalizations.” § 404.1527(c)(2). In addition, Tenth Circuit case law requires the ALJ to

complete a two-step inquiry when evaluating a treating physician’s opinion. Therefore, the Court

does not find defendant’s position to be reasonable, given the unique importance of treating source

opinions under the regulations. Accordingly, the Court finds that defendant’s litigation position was

not substantially justified.

        Defendant has not objected to the amount of EAJA fees requested by plaintiff’s counsel. The

Court has reviewed the hours and rate submitted by plaintiff’s counsel and finds that the amount is



                                                   5
reasonable. Further, if plaintiff’s counsel is ultimately awarded attorney fees under 42 U.S.C. §

406(b), counsel must refund to plaintiff the smaller of the EAJA award or the § 406(b) award

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).2

       IT IS THEREFORE ORDERED that plaintiff’s motion for award of attorney fees pursuant

to the Equal Access to Justice Act (Dkt. # 28) is granted, and plaintiff shall be awarded attorney

fees in the amended amount of $5,801.90. A separate judgment is entered herewith.

       DATED this 10th day of December, 2018.




2
       Plaintiff requests that the check, which will be made payable to plaintiff, be mailed directly
       to her counsel. The Court does not address this request and refrains from involving itself in
       the specifics regarding the mailing of the EAJA award.

                                                 6
